Citation Nr: 1609532	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active military service from December 1970 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record consists entirely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of the claims on appeal is necessary for the following reasons.

First, since the most recent Supplemental Statement of the Case (SSOC) in January 2015, and prior to the transfer of the case to the Board, VA has included in the record relevant evidence.  As the record contains no specific waiver of initial AOJ review of the evidence, a new SSOC should be issued to the Veteran and his representative.  38 C.F.R. §§ 19.31, 20.1304 (2015).   

Second, an addendum opinion should be obtained from the November 2014 VA examiner who conducted a medical examination of the Veteran's shoulders, knees, and back pursuant to the Board's February 2014 remand directives.  The examiner provided a detailed report responding to most of the Board's inquiries.  However, as noted by the Veteran's representative in January 2016, certain answers in the examiner's report and opinions need explanation.  

In particular, the November 2014 examiner should explain in detail how the Veteran's left shoulder and back disorders do not relate to the in-service motor vehicle accident (MVA), and in doing so, should discuss the lay assertions of record from the Veteran's relatives.  

In addressing the right knee disorder, additional explanation is needed regarding whether clear and unmistakable evidence demonstrates no aggravation of the Veteran's pre-service knee disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014). 

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). 

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Id.  

In this matter, the Veteran's November 1970 entrance Report of Medical History noted the Veteran's reported history of a "trick" or locked knee.  Nevertheless, upon examination at service entrance, the right knee was noted to be normal.  As such, the Veteran is presumed to have started service with a sound knee.  

The November 2014 VA examiner found that the evidence demonstrated by clear and unmistakable evidence that the Veteran had a right knee disorder prior to service.  The examiner also found that the Veteran experienced knee problems during service.  Thus, to deny the Veteran's claim, clear and unmistakable evidence must show that the Veteran's preexisting right knee disorder was not aggravated by service.  38 U.S.C.A. § 1111.

In the November 2014 VA examination report and opinion, the examiner commented extensively on this claim.  An addendum opinion should be provided which addresses specifically this latter issue - i.e., whether clear and unmistakable evidence shows that the Veteran's preexisting right knee disorder was not aggravated by service.  38 U.S.C.A. § 1111.   

The third reason for remand is that the TDIU claim must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) for issuance of a SOC.  The RO initially denied the TDIU claim in December 2014.  The Veteran's representative filed a notice of disagreement (NOD) in March 2015.  A SOC should be issued in response.  38 C.F.R. § 19.26.

Lastly, any recent VA treatment records relevant to these claims should be included in the claims file. The most recent records are dated in October 2014. 



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
2.  Return the Veteran's case to the November 2014 VA examiner for review and elaboration of his report and opinions.  The examiner should again review the claims file, to include the aforementioned report and opinions, and a copy of this remand.  The examiner should then offer an addendum opinion on the following questions:

Back and Left Shoulder:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left shoulder and/or lower back disorder began in service, was caused by service, or is otherwise related to military service? 

In addressing this question, please discuss the lay evidence of record from the Veteran and his relatives which indicates that the Veteran has experienced a continuity of symptomatology since discharge from service.  In particular, please specifically address the August 2008 statements from the Veteran's sisters who note their observations of the Veteran's complaints of pain in the early 1970s.  

Moreover, please support the opinion with a detailed explanation that addresses not only the lay evidence from the Veteran and his sisters, but also discusses why or why not the in-service MVA did not cause the current left shoulder and/or lower back disorder.  

      Right Knee:

Is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the right knee disorder during service WAS NOT beyond the natural progress of the pre-service disorder?  

In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder? 

Again, please support the opinion with a detailed explanation that addresses not only the lay evidence, but also discusses why or why not the in-service MVA did not aggravate the right knee disorder.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

5.  The issue regarding a TDIU should be reviewed.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SOC regarding the issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






